PER CURIAM.
We find that the evidence supports petitioner’s claim that he timely communicated his desire to appeal his judgment and sentence in Leon County case number 2004-CF-1265 to his trial attorney and that request was not honored. Accordingly, we grant the petition and afford Michael V. Inman a belated appeal. Upon issuance of mandate in this cause, a copy of the opinion will be provided to the clerk of the circuit court, who shall treat it as a notice of appeal. Fla. R.App. P. 9.141(c)(5)(D).
PETITION GRANTED.
BARFIELD, DAVIS and POLSTON, JJ., concur.